Citation Nr: 0003596	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1950 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence of a current 
diagnosis of post traumatic stress disorder.

2.  The claim for service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well-grounded.  38 U.S.C.A. § 1110, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of or 
treatment for any psychiatric disorder.  Service records show 
that the veteran received the Purple Heart Medal in December 
1950.  His DD Form 214 shows that his military occupational 
specialty (MOS) was light weapons infantryman.   

A VA hospital discharge summary showed that the veteran was 
hospitalized from April 1973 to May 1973 for inpatient 
treatment for alcoholism.  It was noted that on mental 
examination he was anxious, but gave no evidence of psychosis 
or OBS (organic brain syndrome).

A VA hospital discharge summary showed that the veteran was 
hospitalized from June 1994 to July 1994 for alcohol 
dependence.  On admission he reported that while he was in 
the Army he saw combat in Korea.  He denied any PTSD symptoms 
and denied any psychiatric treatment.  A psychological 
assessment showed that he had no symptoms of thought 
disorder, paranoia, anxiety, or clinical depression.  It was 
noted that he seemed to be stable and slept adequately.  He 
was discharged to the Water Street Mission in Lancaster and 
was to attend as many AA meetings as allowed.   

In a statement dated in October 1994 the veteran claimed 
service connection for PTSD and claimed he was a combat 
infantry soldier in Korea.

By rating action in March 1995 the RO denied service 
connection for PTSD based on the fact that the veteran did 
not have a diagnosis of PTSD.

In September 1995 the veteran testified at a hearing at the 
RO that his primary MOS was rifle man and that he was 
assigned to the 24th Infantry Regiment, 25th Infantry 
Division.  He described his involvement in combat in Korea.  
He testified that he used a ground automatic rifle and was 
also a machine gunner.  He saw many people die, including 
most of his company.  He claimed he started drinking after he 
was sent home from service.  His nightmares reportedly 
started while he was in the hospital and that he still had 
regular nightmares about combat.  He reported that he avoided 
things that reminded him of combat.  He testified that he 
would go in his room and drink by himself and that drinking 
was the only thing that could stop the nightmares.  He 
indicated that he attended a group for people with PTSD on a 
weekly basis while he was at the Coatesville domiciliary, and 
indicated that he was told to talk, but did not want to.  The 
veteran's sister testified that he had lived with her off and 
on since he came back from Korea and that he had nightmares 
that involved him waking up and screaming and thinking he was 
in the war.  She claimed that the veteran had no problems 
until after he went into the service, and that when he 
returned from Korea he was different and did not adjust well 
back to civilian life.  She testified that the veteran talked 
about the war every night and he became angry and violent and 
would storm out the door.  She indicated that the veteran was 
living temporarily with another sister and was having the 
same problems with sleeping.  The veteran testified that he 
was not receiving any treatment at that time and was at 
Coatesville for a drinking problem.  

On VA examination in December 1995 the veteran testified that 
he had no problems prior to service and that was in combat as 
a machine gunner in the Korean War.  He complained of 
restless sleep and waking up with bad dreams, and stayed by 
himself most of the time.  He had been hospitalized three 
times since service and the last time was three years prior.  
He reported that he had not received any psychiatric 
treatment since then.  The diagnoses were history of alcohol 
abuse, organic mental disorder, dementia secondary to 
alcoholism.  PTSD was not demonstrated.

In his substantive appeal (VA Form 9) dated in March 1996 the 
veteran contended that he was seeking treatment at the 
Altoona VAMC.

In November 1996 the Altoona VAMC essentially notified the RO 
that there were no records available for the veteran.  

On VA examination in April 1999 it was noted that the veteran 
was seen for a Psychiatric Board Examination to determine 
whether he had PTSD.  His claims folder was reviewed prior to 
the interview.  The diagnoses included alcohol dependence and 
it was noted that he had stressors and severe combat 
exposure.  The 

examiner noted that PTSD was not demonstrated, but it may be 
that the veteran's heavy alcohol intake was a means for 
masking disturbing combat memories.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
it is determined that a veteran was engaged in combat, lay 
testimony from the veteran regarding putative stressors must 
be accepted as conclusive, provided that the testimony is 
satisfactorily credible; however, if VA determines that a 
veteran did not engage in combat, lay testimony by the 
veteran by itself is not sufficient to establish that a 
putative stressor occurred.  West v. Brown, 7 Vet. App. 70 
(1994).  

As a preliminary matter in considering each claim, the law 
provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist his further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for PTSD is not well grounded.  To 
sustain a well grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

The first element required for a well-grounded PTSD claim is 
a medical diagnosis of the condition, which is clearly 
lacking in this case.  The record does reflect mental health 
treatment subsequent to service, for alcohol dependence.  
Although the veteran has contended that his nightmares are 
related to his military service, there is no evidence that 
any medical professional has ever diagnosed PTSD.  In fact 
the medical evidence of record makes no reference to the 
disorder, other than to indicate that PTSD is not 
demonstrated.  The veteran claimed that he attended a PTSD 
program at the Coatesville VAMC domiciliary, but then later 
indicated that he attended Coatesville for his drinking 
problem.  The Board also notes that there are no treatment 
records, including from the Coatesville VAMC, in the claims 
folder showing any treatment for PTSD.  In the absence of 
medical evidence showing the presence of current disability 
(PTSD), the claim for service connection for PTSD does not 
meet the test of plausibility and must, accordingly, be 
denied as not well-grounded.  In the absence of a current 
diagnosis of PTSD, it would serve no useful purpose to 
discuss the evidence concerning the presence of a stressor.


ORDER

In the absence of a well grounded claim, service connection 
for PTSD is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

